11‐4362‐ag
     Acharya v. Holder


 1                        UNITED STATES COURT OF APPEALS
 2                            FOR THE SECOND CIRCUIT
 3                              ____________________
 4
 5                                  August Term, 2013
 6
 7   (Argued: September 11, 2013                            Decided: August 5, 2014)
 8
 9                                 Docket No. 11‐4362‐ag
10
11                                 ____________________
12
13   PRAKASH ACHARYA,
14
15                                  Petitioner,
16
17                       v.
18
19   ERIC H. HOLDER, JR., United States Attorney General,
20
21                                  Respondent.
22
23                                 ____________________
24
25   Before: KATZMANN, Chief Judge, JACOBS and POOLER, Circuit Judges.
26
27          Appeal from a decision of the Board of Immigration Appeals dismissing an

28   appeal from an oral decision of the Immigration Judge, which denied petitioner

29   Prakash Acharya’s application for asylum, withholding of removal, and for

30   protection pursuant to the Convention Against Torture. In concluding that
 1   Acharya had not carried his burden to establish his eligibility for asylum the

 2   Immigration Judge, incorrectly and often, stated that Acharya had failed to

 3   establish that political opinion was “the central reason” for his persecution at the

 4   hands of Nepali Maoists, Certified Administrative Record at 68‐70, rather than

 5   only “at least one central reason” for this persecution, 8 U.S.C. § 1158(b)(1)(B)(i).

 6   The Immigration Judge thus committed error in requiring Acharya to meet an

 7   incorrect and overly stringent burden of proof. Accordingly, for the reasons

 8   stated below, the petition for review is GRANTED, and we REMAND this case

 9   for further proceedings consistent with this opinion. 

10                                  ____________________

11                             GARY J. YERMAN, Yerman & Associates, LLC, New
12                             York, NY,  for Petitioner.
13
14                             JULIE S. SALTMAN (Stuart F. Delery, Paul Fiorino, and
15                             Jessica R.C. Malloy, on the brief), United States
16                             Department of Justice, Washington, DC, for Respondent.
17
18   POOLER, Circuit Judge:

19         We consider in this case the consequences of an Immigration Judge’s

20   (“IJ’s”) application of an incorrect and overly stringent legal standard when

21   evaluating the nexus between an asylum applicant’s persecution and a protected



                                               2
 1   ground that might qualify the applicant as a refugee. In concluding that

 2   petitioner Prakash Acharya had not established that he suffered persecution on

 3   the grounds of political opinion, the IJ determined that Acharya failed to show

 4   that political persecution was “the central reason” for his persecution at the

 5   hands of Nepali Maoists. Certified Administrative Record (“CAR”) at 68; see also

 6   id. at 69; id. at 70. In so concluding, the IJ incontrovertibly applied an incorrect

 7   and overly stringent legal standard in analyzing testimony offered by Acharya,

 8   who may satisfy his burden for establishing eligibility for asylum by

 9   demonstrating that a statutorily protected ground, such as political opinion, “was

10   or will be at least one central reason for persecuting the applicant,” 8 U.S.C.

11   § 1158(b)(1)(B)(i). The IJ thus committed error in his evaluation of Acharya’s

12   asylum application. Accordingly, the petition for review is GRANTED, and we

13   REMAND this case for further proceedings consistent with this opinion. 

14                                     BACKGROUND

15          In this case the IJ found Acharya to be credible, and the BIA did not reject

16   this finding. The following facts are thus taken, inter alia, from Acharya’s

17   testimony before the IJ, certain written materials, both official and personal to 

18   Acharya, which he submitted in conjunction with the hearing before the IJ, and

                                                3
 1   Acharya’s I‐589 Application for Asylum. See Indradjaja v. Holder, 737 F.3d 212, 214

 2   n.1 (2d Cir. 2013). 

 3   I.    Acharya & The Maoists

 4         Acharya is 34 years old and a citizen and native of Nepal. He is husband to

 5   Ritu Acharya (since 2004); father to a minor son, Prerit; brother of two sisters,

 6   Januka and Dipa, one older and one younger; and son to Yamuna and Thakur,

 7   petitioner’s father and a founder of the Nepali Congress political party. For the

 8   purposes of this asylum proceeding there are two facts about petitioner’s life that

 9   are particularly salient. First, following his father and other members of his

10   family, Acharya is a member of the Nepali Congress party. He was, from 1996 to

11   1999, active in the Student Union of the Nepali Congress, and held a leadership

12   position as an administrative officer of its board. Second, in 1999 he joined the

13   Nepali Police Force. This position precluded him from engaging in political

14   activities on behalf of the party. Both positions, however, brought him into

15   conflict with Nepali Maoists.

16         At all points relevant to this appeal, Nepal was engaged in a violent

17   internal armed conflict. The record indicates that in 1996, the Maoist United

18   People’s Front initiated an insurgency, committing acts of violence against both

                                               4
 1   civilian and government targets. Attempts to broker peace between the Maoists

 2   and a succession of governments, intermittently led by the Nepali Congress

 3   Party, proved fruitless until Maoists declared a unilateral cease‐fire on April 26,

 4   2006. The imposition of the cease‐fire did not immediately put an end to

 5   incidents of Maoist violence. However, negotiations eventually led to the

 6   formation of a Constituent Assembly via election on April 10, 2008, with the

 7   responsibility both to serve as a Parliament and to draft a new Nepali

 8   constitution. In those elections, the Communist Party of Nepal (Maoist) won 229

 9   of 601 available seats, while the Nepali Congress party won 115, making these the

10   two largest political parties in the Asembly.

11         Acharya grew up in the rural district of Sindhuli, where his family owned

12   land and worked as farmers. He graduated from high school in 1999, and joined

13   the Nepali Police Force on September 5 of that year. He was motivated to do so

14   because he “was a member of Nepal Congress and [he] wanted to do for the

15   country.” CAR at 123. Upon joining the Police Force Acharya relocated to another

16   district while his family remained in Sindhuli. His first responsibilities were

17   limited to data entry.

18


                                               5
 1         Threats from Maoists directed at Acharya’s father on account of the

 2   family’s political activities began when Acharya was still in school, prior to his

 3   decision to join the Police Force. These threats highlighted the political activities

 4   of both Acharya, as a member of the Student Union, and his father, as a member

 5   of the Nepali Congress. The threats directed at Acharya’s father presented his

 6   father with two choices—join the Maoists or face death. These threats were also

 7   occasionally accompanied by demands for money.

 8         On March 14, 2005, Maoist insurgents went to Acharya’s home in Sindhuli,

 9   where Acharya’s mother, father, and wife were sleeping. They abducted

10   Acharya’s wife and father, and took them to the jungle. Apparently making

11   reference both to Acharya and his family, the Maoists stated that the kidnapping

12   was because “you’re also in the student union and you’re also in the police force

13   and we’re also the member[s] of the Nepali Congress.” Id. at 130. Through the

14   intervention of Nepali Congress members in the village, whose assistance had

15   been sought out and secured by Acharya’s mother, Acharya’s father and wife

16   were released.

17         Acharya’s family fled from Sindhuli within 45 days of the incident. At the

18   time of Acharya’s application for asylum before the IJ, his family was living with

                                               6
 1   various family members in Kathmandu, and had been doing so virtually the

 2   entire time since Maoists forced their flight. The family was constantly changing

 3   houses in Kathmandu to avoid the possibility that Maoists would determine their

 4   whereabouts.

 5         On January 15, 2006, a dispatch directed to Acharya’s father issued from an

 6   organization referring to itself, on official stationary, as the District Organization

 7   Committee, Sindhuli, of the Nepal Communist Party (Maoist).1 By this dispatch,

 8   the Maoists indicated that Acharya’s police work had led to numerous arrests of

 9   Maoist party members. As such, the dispatch concluded, the party had decided

10   to “take deadly action and capture your house and land till arresting your son.”

11   Id. at 254. At the time of Acharya’s petition before the IJ, Maoists apparently were

12   still occupying the family’s home in Sindhuli.

13         By May 2006, Acharya had been promoted from his previous rank in the

14   Police Force, Constable, to the rank of Head Constable. In this role, his

15   responsibilities changed. Instead of data entry and computer‐related work


           1
             The record does not indicate how this dispatch made its way to either
     Acharya or to his father, who had fled Sindhuli by this point. The record does
     disclose that Acharya’s uncle continues to live in Sindhuli, and that he has been
     responsible for communicating Maoist threats to Acharya and his family since
     the other members of Acharya’s family have fled.

                                                7
 1   Acharya began going out into villages and collecting data about the identities

 2   and activities of Maoists in an undercover capacity.

 3         On May 18, 2006, in the course of one such assignment, he arrived in the

 4   district of Ramechhap. He proceeded to a village called Priti, which was twenty‐

 5   four hours by walking from Sindhuli. On May 21, Maoists in Priti recognized

 6   Acharya by his civil uniform and haircut as being in the village in order to gather

 7   information on them. Maoists subsequently attacked and detained him. In the

 8   course of the attack Acharya sustained serious injuries to his leg, which required

 9   four days of hospitalization.

10         During this detention, but after the physical violence, Acharya was

11   approached by one of his Maoist captors. Before the IJ, Acharya stated his captor

12   accosted him as follows: “Don’t you know that we’re Maoist terrorists? You have

13   come here to keep the record of our party. You work for the computer section of

14   the police. You are in the democratic party of (indiscernible). And all your family

15   members is in Nepali Congress.” Id. at 141. Acharya concluded, “I found that she

16   had all information about me.” Id. 

17         The Maoists subsequently blindfolded and tied up Acharya. He was

18   handed over to a resident of the village, who brought him to a joint police and

                                              8
 1   army barracks for treatment. He returned to Kathmandu, where he continued

 2   working for the police.

 3          In early 2008, Acharya was dispatched to Haiti under the auspices of the

 4   United Nations mission there. In the course of living in Haiti he obtained a B‐2

 5   non‐immigrant visa for the United States. His mission complete in Haiti, he

 6   returned to Nepal. At this point he resigned from the Police Force because, in his

 7   mind, “[t]he terrorists were looking for me and I did not have the protection and

 8   the safety. And I could not join their party and I could not beat the terrorists.” Id.

 9   at 144‐45. Acharya stayed in Nepal for between ten and twelve days, at which

10   point he traveled to the United States and entered legally pursuant to the visa he

11   received in Haiti. He arrived on or about September 13, 2008 and was authorized

12   to stay through March 12, 2009. He remained beyond this period of

13   authorization, and on September 11, 2009 applied for asylum, withholding of

14   removal, and protection under the Convention Against Torture (“CAT”).

15   II.    Proceedings Before the IJ

16          Acharya appeared before Immigration Judge Michael W. Straus on

17   February 24, 2010. At that proceeding, he petitioned for (i) asylum under Section

18   208 of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1158, (ii)

                                               9
 1   withholding of removal under Section 241(b)(3) of the INA, 8 U.S.C. § 1231(b)(3),

 2   and protection under the CAT, 8 C.F.R. § 1208.16(c)(2). After hearing from

 3   Acharya, and reviewing various written submissions proffered by Acharya, the IJ

 4   issued an oral decision concluding that Acharya was ineligible for relief on the

 5   basis of any of the grounds he asserted. In re Acharya, A 087 645 737 (Immig. Ct.

 6   Hartford Feb. 24, 2010), CAR at 59‐72.

 7         The IJ framed the “main issue [as] whether [Acharya] was persecuted . . .

 8   on account of a protected ground.” CAR at 67. Consistent with Acharya’s

 9   application at that time,2 that question turned on whether his persecution “was

10   on account of political opinion or an imputed political opinion.” Id. In reviewing

11   the evidence, the IJ concluded that Acharya “ha[d] not met his burden of proof to

12   establish that the central reason for his persecution was his political opinion.” Id.

13   at 68. Rather, to the IJ “it appear[ed] that the Maoists were naturally upset” at the

14   effectiveness of Acharya’s police activities, and thus “the actions taken by the



           2
               On appeal, Acharya now also argues that he is eligible for asylum on the
     grounds of his membership in a particular social group. The government points
     out that this theory of relief is raised for the first time on appeal, thereby invoking
     its affirmative defense that these arguments have not been exhausted. Thus, we
     do not consider these arguments. See Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,
     107 n.1 (2d Cir. 2007).

                                               10
 1   Maoists . . . were based on his employment as a police officer rather than his

 2   political opinion.” Id. at 68‐69. The IJ stated that “there is no evidence that [the

 3   Maoists] specifically targeted [Acharya] because of his former affiliation and his

 4   family’s affiliation with the Congress party.” Id. at 69.

 5         Turning to the attack on Acharya’s family, the IJ again reasoned that

 6   Acharya’s political opinion was not “the central reason for that abduction . . . .

 7   Perhaps it might have greater relationship to his father’s political opinion, but

 8   there is no evidence that it had to do with [Acharya’s] political opinion or

 9   imputed political opinion.” Id. Additionally, in determining whether Acharya

10   had reason to prospectively fear persecution on account of his political opinion if

11   he were to return to Nepal, the IJ concluded that “it appears that the central

12   reason” for such a prospective fear would be due to “the fact that [Acharya]

13   worked as a police officer against the Maoists.” Id. at 70.   

14         With respect to withholding of removal, the IJ concluded, “Since [Acharya]

15   failed to meet the well‐founded fear for asylum, it follows that he fails to meet the

16   clear probability standard for withholding of removal.” Id. 

17         Finally, turning to the question of whether Acharya had a basis for relief

18   with respect to his claim under the CAT, the IJ determined, “There is absolutely

                                               11
 1   no evidence that government authorities would torture [Acharya].” Id. at 70‐71.

 2   The IJ apparently concluded that Acharya was unlikely to suffer torture because

 3   “there is now a coalition government in power in Nepal” and there was “no

 4   evidence” that police officers who fought the Maoists had been tortured. Id. at 71.

 5           The order of the IJ denied all bases of relief for which Acharya had

 6   applied. 

 7   III.    Proceedings Before the Board of Immigration Appeals

 8           Acharya timely appealed the decision of the IJ. His brief before the Board

 9   of Immigration Appeals (the “BIA”) challenged the IJ’s decision with respect to

10   Acharya’s asylum eligibility, as well as Acharya’s eligibility for relief under the

11   CAT. With respect to Acharya’s challenge to the IJ’s conclusion that he had not

12   been persecuted on the basis of political opinion, the BIA affirmed the IJ’s

13   determination, stating that Acharya “ha[d] not shown that one central reason that

14   he was targeted” was his role with the Nepali Congress. In re Acharya, No. A 087

15   645 737 (B.I.A. Sept. 26, 2011), CAR at 4.

16           With respect to Acharya’s claims under the CAT, the BIA “conclude[d] that

17   the facts do not demonstrate that [Acharya] would more likely than not be

18


                                                  12
 1   tortured in Nepal by or with the acquiescence of a public official or other person

 2   acting in an official capacity.” Id. at 4‐5.

 3          This timely appeal followed. 

 4                                        DISCUSSION

 5   I.     Applicable Law

 6          A.     Standards of Review

 7          Where, as here, “the BIA does not expressly adopt the IJ’s decision, but its

 8   brief opinion closely tracks the IJ’s reasoning, this Court may consider both the

 9   IJ’s and the BIA’s opinions for the sake of completeness.” Zaman v. Mukasey, 514

10   F.3d 233, 237 (2d Cir. 2008) (internal quotation marks omitted). “Legal issues, and

11   the application of law to fact, are reviewed de novo.” Castro v. Holder, 597 F.3d 93,

12   99 (2d Cir. 2010). Our review of the factual findings of the agency, however, is

13   considerably circumscribed: “administrative findings of fact are conclusive

14   unless any reasonable adjudicator would be compelled to conclude to the

15   contrary.” 8 U.S.C. § 1252(b)(4)(B). We have described our standard of review of

16   an IJ’s factual findings as “exceedingly narrow.” Wu Biao Chen v. INS, 344 F.3d

17   272, 275 (2d Cir. 2003) (internal quotation marks omitted).

18


                                                    13
 1         B.     Asylum Eligibility 

 2         Section 1158(b)(1)(A) of Title 8 of the United States Code lays out the

 3   criteria for establishing eligibility for asylum, and allows in pertinent part the

 4   granting of asylum status to an alien if it is determined “that such alien is a

 5   refugee within the meaning of section 1101(a)(42)(A) of this title.” We have thus

 6   described asylum as “a discretionary form of relief available to certain aliens who

 7   qualify as ‘refugees’ within the meaning of the INA.” Castro, 597 F.3d at 100

 8   (quoting 8 U.S.C. § 1158(b)(1)(A)). To qualify as a refugee, in turn, an alien must

 9   meet certain criteria, including being “outside any country of such person’s

10   nationality,” and being “unable or unwilling to return to[] . . . that country.”

11   8 U.S.C. § 1101(a)(42)(A). As relevant to our decision here, the inability or

12   unwillingness to return must be “because of persecution or a well‐founded fear

13   of persecution on account of race, religion, nationality, membership in a

14   particular social group, or political opinion.” Id. 

15         Congress has also laid out with particularity a number of standards to be

16   employed in determining whether an alien qualifies as a refugee. First, Congress

17   has placed “[t]he burden of proof . . . on the applicant to establish that the

18   applicant is a refugee.” Id. § 1158(b)(1)(B)(i). Second, “[t]o establish that the

                                               14
 1   applicant is a refugee . . . the applicant must establish that race, religion,

 2   nationality, membership in a particular social group, or political opinion was or

 3   will be at least one central reason for persecuting the applicant.” Id.  Finally,

 4   Department of Justice regulations further clarify the manner in which an asylum

 5   applicant may establish eligibility by creating a presumption that the applicant

 6   will face future persecution if the applicant establishes the existence of past

 7   persecution. 8 C.F.R. § 1208.13(b)(1) (“An applicant who has been found to have

 8   established . . . past persecution shall also be presumed to have a well‐founded

 9   fear of persecution on the basis of the original claim.”). 

10         C.     Mixed Motive Asylum Claims

11         As this case was presented, the IJ confronted a situation in which there

12   were two plausible grounds to conclude that Acharya was being targeted for

13   persecution—his responsibilities as a police officer, which brought him into

14   direct conflict with Nepali Maoists, and his political affiliation with the Nepali

15   Congress, the political beliefs of which differ from those of the Maoists.

16   Persecution “on account of” one of these grounds, namely political opinion,

17   would qualify Acharya as a refugee, and thus he would be eligible for asylum

18   status.  8 U.S.C. § 1101(a)(42)(A). Persecution on account of being a policeman,

                                                15
 1   however, is not generally a basis for refugee status, see Matter of Fuentes, 19 I. &

 2   N. Dec. 658, 661 (B.I.A. 1988), though there are limits to the application of this

 3   principle in this case, which we will address below.

 4         We have classified such cases, where multiple possible bases of

 5   persecution exist, as “mixed motive[] asylum claims.” Castro, 597 F.3d at 104; see

 6   also Aliyev v. Mukasey, 549 F.3d 111, 116 (2d Cir. 2008); Vumi v. Gonzales, 502 F.3d

 7   150, 158 (2d Cir. 2007); Uwais v. U.S. Attorney Gen., 478 F.3d 513, 517 (2d Cir.

 8   2007). While use of this terminology in our cases is of a relatively recent vintage,3

 9   the relevant legal and logical principles which inform it are not, and have been

10   recognized numerous times in this Court, particularly in the context of cases

11   considering asylum eligibility on account of political opinion.

12


           3
              In the context of asylum, the first apparent use of the phrase to describe
     cases in which multiple motives for persecution might exist, though only one
     would provide a basis for relief, was the BIA’s precedential decision in In re S‐P‐,
     21 I. & N. Dec. 486 (B.I.A. 1996). The reference to mixed motive cases is familiar
     from employment discrimination analysis first laid out by the plurality in Price
     Waterhouse v. Hopkins, 490 U.S. 228, 232 (1989) (plurality opinion) (describing the
     case as one which lays out relevant burdens for determining liability “when it has
     been shown that an employment decision resulted from a mixture of legitimate
     and illegitimate motives”), superseded by statute, Civil Rights Act of 1991, Pub. L.
     No. 102‐166, 105 Stat. 1071, as recognized in Fields v. N.Y. State Office of Mental
     Retardation & Developmental Disabilities, 115 F.3d 116 (2d Cir. 1997).  

                                               16
 1         For example, Osorio v. INS required us to consider a claim for asylum

 2   brought by a Guatemalan trade‐unionist. 18 F.3d 1017 (2d Cir. 1994). Applying

 3   the Supreme Court’s then‐recent “interpretation of ‘political asylum’ as set

 4   forth . . . in” INS v. Elias‐Zacarias, 502 U.S. 478 (1992), we found that the BIA

 5   incorrectly limited the definition of political asylum. Osorio, 18 F.3d at 1023. The

 6   BIA had concluded that “Osorio was persecuted on account of his economic stands

 7   against the government . . . and, therefore, . . . was not eligible for asylum because

 8   the laws of the United States do not provide for economic asylum.” Id. at 1028

 9   (emphasis in original). We did not reject this “characterization of the dispute.” Id.

10   Instead, we reasoned that: 

11         [T]he problem is with the BIA’s illogical leap from this
12         characterization to the conclusion that Osorio was not eligible for
13         asylum. The plain meaning of the phrase “persecution on account of
14         the victim’s political opinion” does not mean persecution solely on
15         account of the victim’s political opinion. That is, the conclusion that
16         a cause of persecution is economic does not necessarily imply that
17         there cannot exist other causes of the persecution. 
18
19   Id. (emphasis in original). Finding the record sufficient to support the conclusion

20   that Osorio was targeted for persecution both on the basis of “economic”

21   activities, as well as political opinion, we ruled that the record “compels the view

22


                                               17
 1   that Guatemalan authorities persecuted Osorio because he and his union posed a

 2   political threat.” Id. at 1029. 

 3          Ours was not the only Circuit to have recognized the conundrum that

 4   arose in cases in which multiple bases for persecution existed and, as of 2005,

 5   across the Circuits “there [was] . . . no uniform standard for assessing

 6   motivation.” H.R. Rep. No. 109‐72, at 163 (2005) (Conf. Report), reprinted in 2005

 7   U.S.C.C.A.N. 240, 288 (surveying various standards for assessing motivation).

 8   Among other changes to immigration law, the REAL ID Act of 2005 imposed a

 9   single uniform standard for evaluating the nexus between persecution and a

10   protected ground, by requiring that a protected ground serve as “at least one

11   central reason” for persecution. REAL ID Act of 2005 § 101(a)(3), Div. B of Pub. L.

12   No. 109‐13, 119 Stat. 231 (codified at 8 U.S.C. § 1158(b)(1)(B)(i)). In adopting this

13   standard, Congress evinced an understanding that this language would explicitly

14   guarantee the continued viability of mixed motive claims: “under this

15   amendment, asylum may be granted where there is more than one motive for

16   mistreatment, as long as at least one central reason for the mistreatment is on

17   account of” a protected ground. H.R. Rep. No. 109‐72, at 165, reprinted in 2005

18   U.S.C.C.A.N. at 290. And we have noted that “[o]n its face . . . the language

                                               18
 1   employed makes clear that mixed motives asylum claims continue to be viable,

 2   and the BIA has so held.” Castro, 597 F.3d at 104 (citing In re J‐B‐N & S‐M‐, 24 I. &

 3   N. Dec. 208, 212 (B.I.A. 2007)). 

 4   II.   Application

 5         A.     The IJ, in Requiring Petitioner to Prove Political Opinion was
 6                “The Central Reason” for his Persecution, Committed Error
 7                Requiring Remand

 8                1.     Applying the Incorrect Legal Standard in a Mixed Motive
 9                       Case

10         In this case the IJ, by holding Acharya to the requirement of demonstrating

11   that political opinion was “the central,” as opposed to “at least one central,”

12   ground for persecution, did not make a mere drafting mistake. Rather, he set up

13   an “illogical” rubric for analyzing motivation that presupposed that multiple

14   motives for persecution must be analyzed in competition with one another,

15   rather than in concert. Osorio, 18 F.3d at 1028. 

16         This is not the first time we have confronted this sort of error. In Castro, we

17   granted a petition for review brought by a Guatemalan police officer who sought

18   asylum on the ground of political persecution.  597 F.3d at 95‐96. The officer

19   claimed that he had been targeted for persecution after reporting on official



                                               19
 1   corruption that he had observed within his department. Id. at 96‐97. Among other

 2   reasons for rejecting this claim, the IJ concluded that political opinion had not

 3   formed the basis of the officer’s persecution, but rather that the officer was

 4   targeted because the individuals he had reported as corrupt were instead

 5   retaliating for the officer’s decision to decline to join these individuals in their

 6   illegal activities. Id. at 99. In granting the petition for review, we noted that “even

 7   if recruitment were one reason for Rodas’s persecution, that would not be

 8   conclusive, for Rodas need show only that his political opinion[] . . . was ‘one

 9   central reason’ for his persecution, not that it was the sole reasons for it.” Id. at

10   103 (emphasis in original). Because the agency applied an erroneous standard to

11   Rodas’s claim, we granted the petition for review. 

12         Similarly, Aliyev required us to review a claim for asylum based on the

13   petitioner’s ethnic Uyghur background and political opinion. 549 F.3d at 113. The

14   petitioner alleged that he had been subject to past persecution because the

15   Kazakh government took no action to protect him in the face of private acts of

16   violence, which he claimed were motivated at least in part by his ethnicity. Id. at

17   117‐19. The BIA, in rejecting this claim, decided that this violence could not serve

18   as the basis for asylum eligibility because it was part of an extortion scheme,

                                                20
 1   rather than “motivated by ethnic animosity.” Id. at 117. Our review, however,

 2   revealed that the BIA had ignored statements made by the petitioner’s assailants

 3   which suggested that the petitioner’s ethnic background was “material to the

 4   motivation for [the assailant’s] treatment of [the petitioner].” Id. at 118. We thus

 5   concluded that “[t]he BIA’s failure to conduct the required mixed‐motive analysis

 6   and consider evidence supporting [the petitioner]’s claim that [the assailant]’s

 7   actions were motivated at least in part by [the petitioner]’s ethnicity constitutes

 8   reversible error.” Id. 

 9         By way of a final example, Uwais concerned the asylum application of a

10   Tamil Muslim. 478 F.3d at 515. One of the petitioners in the case, Noor Fiyaza

11   Rizvie, lived in a house where four male Tamils were tenants. Id. Sri Lankan

12   police, after searching the house and finding weapons and material related to the

13   Tamil Tigers, detained Rizvie for three days, during which time she was

14   interrogated, beaten, and sexually assaulted. Id. at 515‐16. Although the BIA

15   determined that the arrest and questioning were motivated by the fact that

16   “officers had found weapons on her property,” id. at 516, we found that

17   undisputed evidence in the record suggested that these actions were taken, at

18   least in part, “on account of imputed political opinion based on her suspected

                                               21
 1   affiliation with the armed Tamil Tiger tenants,” id. at 517. We likewise rejected as

 2   “based on significant errors” the BIA’s “perfunctor[y] conclu[sion]” that the

 3   officer who sexually assaulted her while she was detained “was solely motivated

 4   by personal aggression.”  Id. at 518 (emphasis added). These errors thus required

 5   us to grant the petition for review and remand the case to the BIA. 

 6         Our holdings in Castro, Aliyev, and Uwais compel the result in this case.

 7   Here, by recasting his inquiry as one into “the central” as opposed to “at least one

 8   central” reason for persecution, the IJ made an illogical leap that vitiated the

 9   possibility of a mixed motive claim. “[C]onsidering all of the evidence in this

10   record,” the IJ concluded that Acharya was targeted “based on his employment

11   as a police officer rather than his political opinion.” CAR at 68‐69 (emphasis

12   added). Thus, while the IJ considered Acharya’s political opinion, he assumed

13   that the existence of another, and in the IJ’s opinion, more likely, possible basis of

14   persecution meant that Acharya could not meet the qualifications of a refugee. As

15   we have made clear, however, the possibility of multiple motives for persecution

16   precludes this type of either/or approach to evaluating asylum claims. 

17         This application of an incorrect, overly stringent legal standard, in

18   conjunction with the errors that it produced, which we will review below, require

                                               22
 1   us to grant this petition and remand this case. See Castro, 597 F.3d at 107.4

 2                2.    Overlooking Material Factual Evidence or Mischaracterizing
 3                      the Record 

 4         In granting petitions for review in cases in which the agency erred by

 5   failing to consider multiple bases for persecution, we have also noted that such

 6   legal errors are accompanied by factual misstatements, mischaracterizations of

 7   the record, or failure to acknowledge pertinent record evidence. See, e.g., Aliyev,

 8   549 F.3d at 119 (“[T]he BIA was not supported by substantial evidence in its

 9   finding that Aliyev did not show that the government was unwilling to protect

10   him from private persecution.”). We have often, in the case of political asylum,

11   characterized these errors as failures to account for the particular context in


           4
             A second line of cases might also inform our decision here. We have been
     frequently called on to interpret what is meant by “questions of law” under 8
     U.S.C. § 1252(a)(2)(D). We have held that “where[] . . . a petitioner argues that the
     agency applied an erroneous legal standard in making a discretionary
     determination, the petitioner raises a question of law.” Khan v. Gonzales, 495 F.3d
     31, 35 (2d Cir. 2007); see also Liu v. INS, 508 F.3d 716, 721 (2d Cir. 2007). We thus,
     on numerous occasions, have had cause to consider the typology, and likely
     result, of errors such as the one made by the IJ in this case, and have considered
     the application of an incorrect, heightened standard to be a legal error. Because
     we conclude that our mixed motive cases control the result here, we need not
     discuss in greater detail the relationship between our cases that consider the
     application of overly stringent standards in the asylum context as a jurisdictional
     matter, as opposed to the application of the wrong legal standard of the variety
     engaged in by the IJ in this case. 

                                               23
 1   which political persecution occurs. See, e.g., Castro, 597 F.3d at 106 (collecting

 2   cases and noting that “political persecution cannot be evaluated in a vacuum”

 3   and that “careful consideration of the broader political context is necessary”).

 4   Requiring remand in such cases is in keeping with our conclusion that where

 5   “facts important” to an ultimate agency conclusion “have been totally overlooked

 6   and others have been seriously mischaracterized, we conclude that an error of

 7   law has occurred.” Mendez v. Holder, 566 F.3d 316, 323 (2d Cir. 2009). Such is the

 8   case here. 

 9         Consider that Acharya testified credibly to three particular incidents that

10   gave insight into the Maoists’s motivations for targeting him: his own detention

11   by the Maoists, the detention of his father and his wife by the Maoists, and the

12   dispatch which marked Acharya for arrest and death and, by its terms, entitled

13   the Maoists to seize Acharya’s family’s home and land pending the execution of

14   this sentence. In his analysis of Acharya’s detention, the IJ stated “that there is no

15   evidence that [the Maoists] specifically targeted [Acharya] because of his former

16   affiliation and his family’s affiliation with the Congress party.” CAR at 69. With

17   respect to the abduction of Acharya’s father and wife, the IJ stated that “there is

18   no evidence that it had to do with [Acharya]’s political opinion or imputed


                                               24
 1   political opinion.” Id. However, in both of the incidences of detention, Maoists

 2   explicitly mentioned both Acharya’s police activities and his political affiliations.

 3   Thus, the Maoists that detained and beat Acharya knew both that he was an

 4   officer and that he, like “all [his] family members[,] is in Nepali Congress.” Id. at

 5   141. And the Maoists told his father and wife that they were being targeted

 6   because “you’re also in the student union and you’re also in the police force and

 7   we’re also the member[s] of the Nepali Congress.” Id. at 130. Additionally, the IJ’s

 8   finding that other police officers were not mistreated by the Maoists may suggest

 9   that Acharya was singled out for other reasons, and that one might have been his

10   political affiliations. Given the credible testimony to these events, we are at a loss

11   to understand the IJ’s statement that “there is no evidence” that Acharya was

12   targeted for his political beliefs. See, e.g., Uwais, 478 F.3d at 518 (“With minimal

13   explanation, the Board perfunctorily concluded that Rizvie had not presented

14   sufficient evidence that the sexual assault was ‘motivated . . . by any protected

15   ground.’ To the contrary, Rizvie testified that the assault was motivated, at least

16   in part, by . . . the . . . perception that she was affiliated with Tamil Tigers, and . . .

17   her ethnicity.”).  The very words of those who targeted Acharya and his family

18


                                                 25
 1   for persecution reveal that political belief was at least one (one of only two, in

 2   fact) reason for their targeting. 

 3                3.     The Government’s Arguments are Unavailing

 4         We now turn to the  government’s arguments on appeal. The government

 5   asserts, “The best and most direct evidence of the Maoists[‘] intent is their own

 6   words.” Gov’t Br. at 20. We agree with that statement, as far as it goes, as it

 7   recognizes the difficulty in gathering evidence of motivation in asylum cases. See

 8   Elias‐Zacarias, 502 U.S. at 483 (refusing to require an asylum applicant “to provide

 9   direct proof of his persecutor’s motives”); see also In re S‐P‐, 21 I. & N. Dec. 486,

10   494 (B.I.A. 1996) (noting that, in ascertaining motive, the agency may evaluate

11   “statements or actions by the perpetrators”).  However, after making this

12   argument, the government then systematically ignores all of the statements

13   submitted by Acharya which indicated that the Maoists in fact did impute a

14   political opinion to him, as noted above. Even if these statements did not

15   establish that political opinion was the sole reason for Acharya’s persecution, that

16   is not something that they were required to do.

17         This leaves us with the Maoists’ letter. It is true that this note, which

18   purports to be a death sentence passed on Acharya, limits the bases of his


                                               26
 1   conviction to his work with the police, as the government points out. However,

 2   in a related context, one of our sister circuits has observed that notes from

 3   “persecutors cannot be expected to conform to arbitrary evidentiary rules

 4   established by” our immigration system. Aguiler‐Cota v. INS, 914 F.2d 1375, 1380

 5   (9th Cir. 1990). The conclusion that Acharya did not suffer persecution on the

 6   basis of his political opinion solely as a result of the contents of this note is not

 7   sustainable. The fact that the note, produced by the “judicial branch” of the 

 8   Maoist insurgency, alluded to police work as one basis for Acharya’s sentence in

 9   no way forecloses the possibility that he was targeted on the ground of political

10   opinion as well. It would be unreasonable to expect a document of this sort to

11   transparently and comprehensively set forth all of the bases for Acharya’s

12   persecution, and we refuse to do so, especially in light of the other credible

13   evidence of the Maoists’ political motives, as discussed above.   

14         Finally, in a footnote, the government acknowledges that the IJ “erred in

15   articulating the standard,” but argues that “the error was harmless as the Board

16   articulated the proper ‘one central reason’ standard.”  Gov’t Br. at 20 n.4. We

17   disagree. The BIA’s substitution of the proper standard at the intermediate

18   appellate level without considering how the error might have colored the


                                                27
 1   findings of fact cannot plausibly be read to support the conclusion that “the

 2   Board has considered the issue,” id. See, e.g., Manzur v. U.S. Dep’t of Homeland Sec.,

 3   494 F.3d 281, 289 (2d Cir. 2007) (“This Court . . . will not hesitate to vacate and

 4   remand where the BIA or IJ analysis is insufficient to determine whether the

 5   correct legal standard was applied.” (emphasis added)). When the Board upholds

 6   questionable fact‐findings, and does so using a different standard, the result may

 7   amount to impermissible fact finding by the BIA.

 8         “The agency’s own regulations[] . . . prohibit the BIA from engaging in

 9   factfinding ‘in the course of deciding appeals,’ except insofar as it takes

10   ‘administrative notice of commonly known facts such as current events or the

11   contents of official documents.’” Xiao Kui Lin v. Mukasey, 553 F.3d 217, 221 (2d

12   Cir. 2009) (quoting 8 C.F.R. § 1003.1(d)(3)(iv)). The government has failed to

13   persuade us that remand is not required in this case. 

14         In sum, we conclude that the IJ committed numerous “combined legal and

15   factual errors” in evaluating Acharya’s claim that he was persecuted on the basis

16   of his political belief. Castro, 597 F.3d at 106. These errors were not corrected on

17   appeal before the BIA. Accordingly, the petition for review is granted. 

18


                                               28
 1         B.      On Remand, the Agency May Take Into Account the Unique
 2                 Policing Responsibilities of Petitioner to Determine his Eligibility
 3                 for Asylum on the Basis of Political Opinion
 4
 5         Though we are remanding this case to the BIA on the grounds that the IJ

 6   committed numerous errors in reaching his conclusions regarding the reasons for

 7   Acharya’s persecution, we note that we also have concerns regarding the IJ’s and

 8   BIA’s conclusions regarding Acharya’s asylum eligibility due to his particular

 9   police work. The BIA, for example, relying on Matter of Fuentes, 19 I. & N. Dec. at

10   661, apparently determined that the dangers faced by Acharya were the dangers

11   faced by normal police officers, and that under Fuentes “the dangers the police

12   face are no more related to their personal characteristics or political beliefs

13   than are dangers faced by military combatants.” CAR at 4 (quoting Fuentes, 19 I.

14   & N. Dec. at 661). In distinguishing this case from our decision in Castro, which

15   concluded that a policeman who reported on official police corruption could

16   establish eligibility for asylum on the ground of political belief, 597 F.3d at 106,

17   see also Grava v. INS, 205 F.3d 1177, 1181‐82 (9th Cir. 2000), the BIA reasoned that

18   Castro turned on public denunciations made by the applicant against police

19   corruption.

20


                                               29
 1         We doubt that Castro can be read so narrowly. While it remains true under

 2   Fuentes that dangers commonly faced by police cannot serve as the basis for an

 3   asylum claim, Castro focused on the activities and responsibilities unique to the

 4   petitioner in assessing the relationship between persecution and a protected

 5   ground. See Castro, 597 F.3d at 105 (“[Petitioner’s] actions unquestionably went

 6   beyond those of an ordinary policeman reporting a crime.”); see also Castañeda‐

 7   Castillo v. Holder, 638 F.3d 354, 366 (1st Cir. 2011) (collecting cases critical of

 8   Fuentes, cautioning against an overbroad reading of the case, and finding that

 9   officers who come to be associated with a particularized role in a specific incident

10   could qualify for asylum on the basis of membership in a particular social group).

11   The operative inquiry in these cases focused on the specific risk profile of the

12   individual petitioners. The agency here did not consider whether Acharya’s work

13   for the police (in the relevant phase) might be seen by the Maoists as Acharya’s

14   effort to undermine their plurality position in the national legislature, consistent

15   with his (and his family’s) political allegiances. See Osorio, 18 F.3d at 1029.

16         The reasons that make it error to consider political persecution in

17   opposition to persecution on the ground of being a policeman also make it error

18   to fail to give consideration to the political dimension of Acharya’s police work


                                                 30
 1   itself. Greater nuance in the consideration of Acharya’s particular “political

 2   context” may require, on remand, that the BIA take account of the depth of this

 3   political component of Acharya’s police work. Osorio, 18 F.3d at 1029.  

 4         C.     The BIA’s Orders with Respect to Acharya’s Claims for
 5                Withholding of Removal and Relief Under the CAT Must Also be
 6                Remanded
 7
 8         We now turn to Acharya’s two remaining bases for relief on appeal. With

 9   respect to withholding of removal:

10         The IJ and the BIA conducted no particularized analysis as to
11         whether [the petitioner] met the standard for withholding of
12         removal . . . . Rather, the agency reasoned that an applicant who
13         cannot meet the standard for asylum cannot meet the higher
14         standard for withholding of removal. Because we are remanding this
15         case for further consideration of . . . [the] asylum claim, . . . [the]
16         withholding of removal claim must be reconsidered as well.
17
18   Delgado v. Mukasey, 508 F.3d 702, 708 (2d Cir. 2007). Because both the IJ’s and

19   BIA’s decision with respect to eligibility for withholding of removal rested on an

20   incorrect analysis of Acharya’s eligibility for asylum, reconsideration of this claim

21   is required on remand. 

22         Finally, with respect to Acharya’s claims for relief under CAT, we note that

23   the IJ incorrectly stated that “[t]here is absolutely no evidence that government

24   authorities would torture [Acharya].” CAR at 70‐71. Thus, the IJ incorrectly


                                              31
 1   appears to have “required Petitioner to show the government’s affirmative

 2   consent to torture.”  Delgado, 508 F.3d at 709. This is not the correct standard, as

 3   the CAT will afford protection on the basis of a showing that  torture may be

 4   “inflicted by or . . . with the consent or acquiescence of a public official or other

 5   person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1). The IJ’s incorrect

 6   articulation of the standard “constitute[s] legal error and would by itself be

 7   grounds for remand.” Delgado, 508 F.3d at 709. We thus recognize this legal error

 8   as grounds for remand as well.5 In the context of this appeal, we further note that

 9   the BIA’s substitution of the correct standard under the CAT also likely relied on

10   an impermissible factual determination by the BIA. 8 C.F.R. § 1003.1(d)(3)(iv). We

11   thus remand Acharya’s CAT claim. 

12

13

14

           5
            While it may be possible that Acharya did not squarely present this
     argument in his appeal to the BIA, we do not understand the Government to
     argue that Acharya has failed to exhaust this claim, and thus we are not barred
     from considering it. See Zhong, 480 F.3d at 107 n.1 (2d Cir. 2007) (clarifying that
     we are required to decline to consider arguments on appeal if they are not
     exhausted below and the government does not waive its exhaustion defense, but
     that we may consider such arguments if the government does waive this
     defense).

                                               32
1                                     CONCLUSION

2         The IJ in this case applied an incorrect and overly stringent legal standard

3   in evaluating Acharya’s claim of political persecution. As such, we hold the IJ

4   committed error requiring remand. The petition for review is GRANTED, and we

5   REMAND the matter to the BIA for further proceedings, “including proceedings

6   before the IJ if appropriate for the development of additional facts.” Xiao Kui Lin,

7   553 F.3d at 225. Finally, because we have completed our review, the currently

8   pending motion for stay of removal before this panel is DENIED as moot. 




                                             33